Smith, J.
1. The court did not err in ruling out the answer of the witness Martin to the question, “ Would it have been economical to have laid sidewalks even if you could have gotten material,” the witness answering that it was not, and explaining that “ Camp Gordon soldiers were parading out there, and they wanted this property to parade on.” Clearly this evidence was not relevant to the issues in the case.
2. Generally what is a “reasonable time” is a question to be passed upon by the jury, in the light of the facts of the particular case, under proper instructions from the court (Baldwin Fertilizer Co. v. Cope, 110 Ga. 325, 35 S. E. 316) ; but where the facts are undisputed and different inferences cannot be drawn from the same facts, the question oi- what is a reasonable time is one of law for determination by the court. 2. Elliott on Contracts, § 5050, p. 836. See also Pattillo v. Alexander, 96 Ga. 60, 63 (22 S. E. 646, 29 L. R. A. 616); Fleming v. Foran, 12 Ga. 594 (2).
(a) In the instant case it was undisputed that the agreement by the defendant company to lay the sidewalks was entered into approximately three years before the filing of the suit by the plaintiff for a breach of that agreement, and the court therefore did not err in holding, as a matter of law, .that the time claimed by the defendant was unreasonable, and in directing a verdict for the plaintiff, the evidence not disclosing any reasonable excuse for the delay and failure to comply with the contract.
3. Not being convinced that this case was brought to this court for delay only, the request of the defendant in error that ten per cent, damages be assessed against the plaintiff in error is refused.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.

Evins & Moore, for plaintiff in error.
Anderson & Slate, contra.